Case 3:15-cv-01857-SI   Document 296-2   Filed 05/10/19   Page 1 of 28




                   EXHIBIT "B"
Case 3:15-cv-01857-SI   Document 296-2   Filed 05/10/19   Page 2 of 28




      JUSTIN CALL DEPOSITION
         JANUARY 20, 2017
        Case 3:15-cv-01857-SI   Document 296-2   Filed 05/10/19    Page 3 of 28

     JUSTIN CALL Volume 1                                             January 20, 2017
     LORI WAKEFIELD vs VISALUS                                                       1

·1· · · · · · · · UNITED STATES DISTRICT COURT
· · · · · · · · · · · DISTRICT OF OREGON
·2

·3· LORI WAKEFIELD, on behalf of
· · themselves and a class of
·4· others similarly situated,

·5· · · ·Plaintiff,· · · · · · · · · ·No. 3:15-cv-01857-BR

·6· V.

·7· VISALUS, INC., a Nevada
· · Corporation,
·8
· · · · ·Defendant.
·9

10

11

12· ********************************************************

13· · · · · · · · ·ORAL DEPOSITION OF JUSTIN CALL

14· · · · · · · · · · · ·VOLUME 1

15· ********************************************************

16

17· · · ·ANSWERS AND DEPOSITION OF JUSTIN CALL, produced as

18· a witness at the instance of the Plaintiff, taken in the

19· above-styled and -numbered cause on the 20th day of

20· January, 2017, A.D., beginning at 9:57 a.m., before

21· Brandy Cooper, a Certified Shorthand Reporter in and for

22· the State of Texas, in the offices of Esquire Deposition

23· Solutions, located at 1700 Pacific Avenue, Suite 1000,

24· Dallas, Texas, in accordance with the Federal Rules of

25· Civil Procedure and the agreement hereinafter set forth.


                                                                  800.211.DEPO (3376)
                                                                  EsquireSolutions.com
           Case 3:15-cv-01857-SI   Document 296-2   Filed 05/10/19    Page 4 of 28

      JUSTIN CALL Volume 1                                               January 20, 2017
      LORI WAKEFIELD vs VISALUS                                                         2

·1· · · · · · · · · · ·A P P E A R A N C E S

·2· FOR THE PLAINTIFF:

·3·    ·   ·   ·STEWART R. POLLOCK
· ·    ·   ·   ·Edelson, PC
·4·    ·   ·   ·123 Townsend Street, Suite 100
· ·    ·   ·   ·San Francisco, California· 94107
·5·    ·   ·   ·(415) 212-9300
· ·    ·   ·   ·spollock@edelson.com
·6
· ·    FOR THE DEFENDANT:
·7
· ·    ·   ·   ·SARAH R. ANCHORS
·8·    ·   ·   ·Quarles & Brady, LLP
· ·    ·   ·   ·One Renaissance Square
·9·    ·   ·   ·Two North Central Avenue
· ·    ·   ·   ·Phoenix, Arizona· 85004-2391
10·    ·   ·   ·(602) 229-5788
· ·    ·   ·   ·sarah.anchors@quarles.com
11

12

13

14

15

16

17

18

19

20

21

22

23

24

25


                                                                     800.211.DEPO (3376)
                                                                     EsquireSolutions.com
      Case 3:15-cv-01857-SI   Document 296-2   Filed 05/10/19    Page 5 of 28

   JUSTIN CALL Volume 1                                             January 20, 2017
   LORI WAKEFIELD vs VISALUS                                                       5

·1· · · · · · · · · ·P R O C E E D I N G S
·2· · · · · · · · THE REPORTER:· Are there any stipulations
·3· or agreements for the record before we begin?
·4· · · · · · · · MS. ANCHORS:· No.
·5· · · · · · · · MR. POLLOCK:· I don't think so.
·6· · · · · · · · THE REPORTER:· Will counsel please state
·7· their names and whom they represent for the record.
·8· · · · · · · · MR. POLLOCK:· Stewart Pollock on behalf of
·9· plaintiff.
10· · · · · · · · MS. ANCHORS:· Sarah Anchors on behalf of
11· defendant.
12· · · · · · · · · · · · JUSTIN CALL,
13· having been first duly sworn, testified as follows:
14· · · · · · · · · · · · ·EXAMINATION
15· BY MR. POLLOCK:
16· · · Q.· ·Good morning, sir.
17· · · A.· ·Morning.
18· · · Q.· ·Would you please state your full name for the
19· record?
20· · · A.· ·Justin Call.
21· · · Q.· ·And have you ever been deposed before?
22· · · A.· ·Yes.
23· · · Q.· ·All right.· When were you deposed, most
24· recently?
25· · · A.· ·I don't know the exact dates, but probably a


                                                                800.211.DEPO (3376)
                                                                EsquireSolutions.com
                                                                                   YVer1f
      Case 3:15-cv-01857-SI   Document 296-2   Filed 05/10/19    Page 6 of 28

   JUSTIN CALL Volume 1                                             January 20, 2017
   LORI WAKEFIELD vs VISALUS                                                      15

·1· there was a lot -- I don't know how detailed you want me
·2· to get, but that was the primary purpose.
·3· · · Q.· ·And that includes inbound and outbound?
·4· · · A.· ·At the time, we only had inbound.
·5· · · Q.· ·When was the -- is it called outreach support?
·6· Is that the outbound call center?
·7· · · A.· ·That was a terminology that they kind of came
·8· up with, yes.
·9· · · Q.· ·Okay.· When was the outreach team created?
10· · · A.· ·Best of my recollection, somewhere, I would
11· think, beginning of 2012.· Somewhere in that range.
12· · · Q.· ·And the outreach team was terminated in January
13· 2016?
14· · · A.· ·If that's the information you have, I don't
15· recall exactly.
16· · · Q.· ·Okay.· Was it --
17· · · A.· ·I have no reason to dispute if you've got that
18· information.· I don't recall exactly.
19· · · Q.· ·Does that sound approximately right to you?
20· · · A.· ·Yeah, it sounds -- yeah, it sounds right.
21· · · Q.· ·Okay.
22· · · A.· ·If I were to guess, I would have thought it was
23· before then, like the end of 2015.
24· · · Q.· ·All right.· So in 2011, I understand that you
25· oversaw the call center which was inbound only at that


                                                                800.211.DEPO (3376)
                                                                EsquireSolutions.com
                                                                                   YVer1f
      Case 3:15-cv-01857-SI   Document 296-2   Filed 05/10/19    Page 7 of 28

   JUSTIN CALL Volume 1                                             January 20, 2017
   LORI WAKEFIELD vs VISALUS                                                      34

·1· · · Q.· ·Okay.· And that's a functionality within the
·2· Avaya system, correct?
·3· · · A.· ·No.· It's an addition.
·4· · · Q.· ·Okay.· So when you say "dialer," what do you
·5· mean by that?
·6· · · A.· ·It means instead of you having to push the
·7· buttons yourself, it can dial it for you.
·8· · · Q.· ·Okay.· And when did Visalus begin to use POM?
·9· · · A.· ·Boy, it took forever to get going.· I think it
10· was probably -- I just don't really -- it was probably
11· '14, I would think, maybe '13.· It took -- I'm thinking
12· it took -- might have been beginning of '14 by the time
13· it actually got going.· But I honestly don't recall it
14· if the -- yeah.
15· · · Q.· ·Okay.· What was the purpose of using POM?
16· · · A.· ·So you didn't have to dial the phone manually.
17· · · Q.· ·Okay.· Do you know when Visalus stopped using
18· POM?
19· · · A.· ·Just probably around the coincide of the time
20· we stopped doing outreach.
21· · · Q.· ·Okay.
22· · · A.· ·So somewhere end of whatever we decided -- end
23· of '15.· We may have even stopped using that beforehand.
24· · · Q.· ·Okay.· What sort of campaigns did Visalus use
25· POM for?


                                                                800.211.DEPO (3376)
                                                                EsquireSolutions.com
                                                                                   YVer1f
      Case 3:15-cv-01857-SI   Document 296-2   Filed 05/10/19    Page 8 of 28

   JUSTIN CALL Volume 1                                             January 20, 2017
   LORI WAKEFIELD vs VISALUS                                                     104

·1· · · Q.· ·You're probably not one of their top accounts
·2· at this point?
·3· · · A.· ·Good conclusion.· That's for sure.· At the time
·4· when we got it, we had 3 or 400.
·5· · · Q.· ·3 or 400 what?
·6· · · A.· ·Call center agents.
·7· · · · · · · · (Exhibit No. 7 was marked.)
·8· · · Q.· ·(BY MR. POLLOCK)· This document is labeled
·9· Exhibit 7.· Again, this is a list of file names.· Are
10· you familiar with any of these file names?
11· · · A.· ·I mean, just in a general sense, I know what
12· CSV files are, but I'm not familiar with any of the
13· specific files.· I mean, I know what DNC generally
14· stands for -- unsubscribes, I can draw conclusion based
15· on logic and experience.
16· · · Q.· ·Okay.· What are your conclusions based on logic
17· experience and working at Visalus?
18· · · A.· ·Unsubscribes are people that probably
19· unsubscribe to something, and DNC would be somebody that
20· does not want to be called.
21· · · Q.· ·Okay.· You weren't involved in the process of
22· collecting or aggregating information about
23· unsubscribed --
24· · · A.· ·No.
25· · · Q.· ·-- accounts?· And that would be something that


                                                                800.211.DEPO (3376)
                                                                EsquireSolutions.com
                                                                                   YVer1f
      Case 3:15-cv-01857-SI   Document 296-2   Filed 05/10/19    Page 9 of 28

   JUSTIN CALL Volume 1                                             January 20, 2017
   LORI WAKEFIELD vs VISALUS                                                     105

·1· Visalus would compile from its own records, rather than
·2· going around and asking each individual promoter, right?
·3· · · A.· ·I mean, we have an opt in and a consent form
·4· for them when they join Visalus so we can contact them.
·5· And then we had a -- when we had a dialer that we were
·6· calling them, we had the opportunity for them to opt out
·7· of being called by the dialer -- or you know, by the
·8· outbound team.
·9· · · Q.· ·Okay.· And that would have been communicated
10· directly from a customer to Visalus rather than Visalus
11· needing to obtain that information from each promoter;
12· does that make sense?
13· · · A.· ·Well, I mean, I think you're asking the same
14· thing.· I mean, so if a -- if the end consumer, whether
15· customer or promoter, says don't call me anymore, then
16· we would -- we would capture that -- indicate that.
17· · · Q.· ·Okay.· That would all be one, sort of, common
18· file or database that Visalus would maintain?
19· · · · · · · · MS. ANCHORS:· Objection, foundation.
20· · · A.· ·I don't know.· I know from -- on a -- as I
21· already mentioned, there's -- on the dialer, there's a
22· database that shows people on the dialer that have said
23· they do not want to be called again.
24· · · Q.· ·(BY MR. POLLOCK)· Okay.
25· · · A.· ·And then that was on the dialer.· Doesn't mean,


                                                                800.211.DEPO (3376)
                                                                EsquireSolutions.com
                                                                                   YVer1f
     Case 3:15-cv-01857-SI   Document 296-2   Filed 05/10/19   Page 10 of 28

   JUSTIN CALL Volume 1                                            January 20, 2017
   LORI WAKEFIELD vs VISALUS                                                    123

·1· company one just, you know, announces that it came out
·2· three weeks ago or so.
·3· · · Q.· ·Okay.· I think we talked a little bit about
·4· consent records earlier.· Do you recall that?
·5· · · A.· ·Consent records?
·6· · · Q.· ·Let's just circle back.· So when promoters sign
·7· up to be promoters, they fill out a form, right, and
·8· that can either be a physical form or an online form; is
·9· that correct?
10· · · A.· ·Correct.· I mean, that's -- yeah.
11· · · Q.· ·And then the information from that includes, at
12· least in the online portal, then there's a tab that says
13· communication preference, right?
14· · · A.· ·Correct.
15· · · Q.· ·And that information then is for each
16· individual there, their communication preference --
17· · · A.· ·Yes.
18· · · Q.· ·-- is stored in a database maintained by
19· Visalus, correct?
20· · · A.· ·Yes.
21· · · Q.· ·So you could look at one of Visalus' databases
22· to figure out any specific individual's communication
23· preference, right?
24· · · A.· ·Correct.
25· · · · · · · · MR. POLLOCK:· Okay.· I have no further


                                                               800.211.DEPO (3376)
                                                               EsquireSolutions.com
                                                                                  YVer1f
Case 3:15-cv-01857-SI   Document 296-2   Filed 05/10/19   Page 11 of 28




    SCOTT GIDLEY DEPOSITION
       DECEMBER 12, 2016
Case 3:15-cv-01857-SI   Document 296-2   Filed 05/10/19   Page 12 of 28
                         Wakefield v. ViSalus
                             Scott Gidley                          12/12/2016

                                                                      Page 1
                      UNITED STATES DISTRICT COURT
                           DISTRICT OF OREGON

    LORI WAKEFIELD, on behalf of
    themselves and a class of
    others similarly situated,

                   Plaintiff,

             -v-                              No. 3:15-cv-01857-BR

    VISALUS, INC., a Nevada
    Corporation,
              Defendant.
    ____________________________/

    PAGE 1 TO 219


           The deposition of SCOTT A. GIDLEY,
           Taken at 623 West Huron Street,
           Ann Arbor, Michigan,
           Commencing at 10:10 a.m.,
           Monday, December 12, 2016,
           Before Cheryl McDowell, CSR-2662, RPR.
Case 3:15-cv-01857-SI   Document 296-2   Filed 05/10/19   Page 13 of 28
                         Wakefield v. ViSalus
                             Scott Gidley                          12/12/2016

                                                                      Page 2
1      APPEARANCES:
2      MR. STEWART POLLOCK
3      Edelson PC
4      123 Townsend Street, Suite 100
5      San Francisco, California         94107
6      (415) 212-9300
7      spollock@edelson.com
8             Appearing on behalf of the Plaintiff.
9
10     MS. SARAH R. ANCHORS
11     Quarles & Brady LLP
12     One Renaissance Square
13     Two North Central Avenue
14     Phoenix, Arizona      85004-2391
15     (602) 229-5788
16     sarah.anchors@quarles.com
17            Appearing on behalf of the Defendant.
18
19
20
21
22
23
24
25
 Case 3:15-cv-01857-SI   Document 296-2    Filed 05/10/19   Page 14 of 28
                          Wakefield v. ViSalus
                              Scott Gidley                           12/12/2016

                                                                        Page 5
1          Ann Arbor, Michigan

2          Monday, December 12, 2016

3          About 10:10 a.m.

4                        (Laun Exhibits Nos. 2, 3, and 4 previously

5                        marked and attached.)

6                             SCOTT A. GIDLEY,

7          having first been duly sworn, was examined and testified

8          on his oath as follows:

9    EXAMINATION BY MR. POLLOCK:

10   Q.    Good morning, sir.     I introduced myself off the

11         record.    My name is Stewart Pollock, and I represent

12         the plaintiff in this case.

13                       Could you please state your full name for

14         the record?

15   A.    Scott, S-C-O-T-T, Alan, A-L-A-N, Gidley, G as in

16         George, I-D as in David, L-E-Y.

17   Q.    All right.     Have you ever had your deposition taken

18         before?

19   A.    I have been deposed, yes.

20   Q.    How many times have you been deposed?

21   A.    Once.

22   Q.    In what case were you deposed?

23                       MS. ANCHORS:     You can answer the question.

24                       THE WITNESS:     Okay.   It was Connelly versus

25         ViSalus.
Case 3:15-cv-01857-SI   Document 296-2   Filed 05/10/19   Page 15 of 28
                         Wakefield v. ViSalus
                             Scott Gidley                          12/12/2016

                                                                     Page 15
 1        agents because of my knowledge of the company.              I

 2        would generally advise them as to how to handle

 3        incoming calls specific.       At that time if they were

 4        having a problem with a phone call and were unsure of

 5        how to proceed, I would advise them the best course of

 6        action.

 7   Q.   So were you working in or closely with the call center
 8        from August 2011 until approximately August 2012?
 9   A.   I was in the call center and technically I still am.

10        I do work in the Michigan office.

11   Q.   Okay.   You say technically you still are.
12                      Is there a sense in which you're not still
13        in the call center?
14   A.   I don't answer incoming phone calls any longer.

15   Q.   You seem happy about that.
16   A.   Someone needs to enforce the rules.

17   Q.   And that's your job?
18   A.   That is my job.

19   Q.   In the call center, you've mentioned incoming calls.
20                      Does the call center place outgoing calls?
21   A.   Not any longer.

22   Q.   When did that change?
23   A.   January of 2016 we dissolved our outbound team.

24   Q.   Why was the outbound team dissolved in January 2016?
25                      MS. ANCHORS:     Objection, foundation.
Case 3:15-cv-01857-SI   Document 296-2   Filed 05/10/19   Page 16 of 28
                         Wakefield v. ViSalus
                             Scott Gidley                          12/12/2016

                                                                     Page 16
 1   BY MR. POLLOCK:
 2   Q.   You can answer.
 3                      MS. ANCHORS:     You can answer to the extent

 4        that you know.

 5                      THE WITNESS:     The company downsized.

 6   BY MR. POLLOCK:
 7   Q.   So that's more of an effect of dissolving the outbound
 8        call center.
 9                      Do you know why the company downsized to
10        get rid of those call center employees?
11                      MS. ANCHORS:     Objection, foundation.

12                      THE WITNESS:     That's not in effect.

13   BY MR. POLLOCK:
14   Q.   Okay.   Do you know why the -- why ViSalus dissolved
15        the outbound call center and laid off or downsized
16        those employees?
17   A.   It wasn't those employees specifically.

18   Q.   What do you mean by that?
19   A.   The company downsized and released, terminated

20        employees in multiple departments.

21   Q.   Okay.   And they terminated the entirety of the
22        outbound call center department, right?
23                      MS. ANCHORS:     Objection, form.

24                      THE WITNESS:     The last vestiges I'll say.

25        The company had gone through many downsizing
Case 3:15-cv-01857-SI   Document 296-2   Filed 05/10/19   Page 17 of 28
                         Wakefield v. ViSalus
                             Scott Gidley                          12/12/2016

                                                                     Page 17
 1        situations.

 2   BY MR. POLLOCK:
 3   Q.   All right.     Were any other departments terminated in
 4        January 2016?
 5                      MS. ANCHORS:     Objection, foundation.

 6                      THE WITNESS:     Our social media department.

 7        Multiple departments were affected.

 8   BY MR. POLLOCK:
 9   Q.   Who made the decision to dissolve the outbound call
10        center in January 2016?
11   A.   I don't know that answer.        I can guess.

12                      MS. ANCHORS:     Please don't guess.

13                      And I'm going to ask you to limit your

14        questions to what's in the 30(b)(6) topics.             We're

15        getting pretty far out of range of those.

16   BY MR. POLLOCK:
17   Q.   What's the highest level of education you've received?
18   A.   I have a Bachelor's degree in biology.

19   Q.   Where did you get your Bachelor's?
20   A.   Illinois Wesleyan University.

21   Q.   When did you get your Bachelor's?
22   A.   1991.

23   Q.   Do you have any additional professional licenses or
24        certificates?
25   A.   No.
Case 3:15-cv-01857-SI   Document 296-2   Filed 05/10/19   Page 18 of 28
                         Wakefield v. ViSalus
                             Scott Gidley                          12/12/2016

                                                                     Page 90
1    Q.   Only some agents had access to it?
2    A.   Yes.
3    Q.   And just so the record is clear, when I say POM, I'm
4         referring to Progressive Outreach Manager?
5    A.   Yes.
6    Q.   That's P-O-M?
7    A.   Yes.
8    Q.   You said that around October or December 2014
9         approximately, ViSalus started using POM to place
10        calls and report numbers, and you just described for
11        me the reporting side of that.
12                      How was POM used to place calls?
13   A.   It has a database of phone numbers to be dialed.                So
14        depending on the actual campaign, those numbers would
15        have been imported.
16   Q.   So the database of phone numbers, that's something
17        that an agent would upload?
18   A.   Yes.
19   Q.   So an agent --
20   A.   Depending on the campaign.
21   Q.   Yeah.    Generally talking about, say, a winback
22        campaign, they might get -- they would get a list of
23        phone numbers uploaded into POM to be dialed?
24   A.   Correct.
25   Q.   Okay.    And then between October or December 2014 and
Case 3:15-cv-01857-SI   Document 296-2   Filed 05/10/19    Page 19 of 28
                         Wakefield v. ViSalus
                             Scott Gidley                           12/12/2016

                                                                      Page 91
 1        January 2016, were there any changes to how ViSalus
 2        conducted winback campaigns?
 3   A.   Yes.

 4   Q.   Okay.   What was the next change?
 5   A.   We stopped using the Progressive Outreach Manager at

 6        the beginning of October in 2015.

 7   Q.   Why was that?
 8                      MS. ANCHORS:     You can answer to the extent

 9        that you know and it doesn't involve any

10        attorney-client privilege information.

11                      THE WITNESS:     We received a lawsuit

12        notification.

13   BY MR. POLLOCK:
14   Q.   And in response to that lawsuit, ViSalus stopped using
15        POM in October 2015?
16                      MS. ANCHORS:     You can answer to the extent

17        you know and it doesn't involve any attorney-client

18        privilege information.

19                      THE WITNESS:     As far as I know.

20                      MR. POLLOCK:     All right.       I think now would

21        be a good time to take a lunch break.

22                      MS. ANCHORS:     I think so, too.

23                      (Off the record at 1:34 p.m.)

24                      (Back on the record at 1:55 p.m.)

25                      MR. POLLOCK:     Back on the record.
Case 3:15-cv-01857-SI    Document 296-2   Filed 05/10/19    Page 20 of 28
                           Wakefield v. ViSalus
                               Scott Gidley                          12/12/2016

                                                                     Page 130
 1        some sort of check that was done on them.

 2                       THE WITNESS:     Paragraph twelve doesn't --

 3        on Exhibit 6 doesn't indicate anything regarding cell

 4        phones.       It says phone, check phone numbers, slash,

 5        emails for DNC.

 6                       MS. ANCHORS:     Right, right.       I understand

 7        that.

 8                       I was asking in terms of when that sort

 9        of check was done, was there -- as I understand

10        Mr. Pollock's question is was there a check similar to

11        that that was also done in terms of whether or not it

12        was a cell phone number.

13                       THE WITNESS:     And if it's not in Exhibit 6,

14        then the answer would be no.

15                       But in terms of clarification of this

16        matter, there's no way for the company to know whether

17        a phone number that has been provided to us by a

18        customer or a promoter upon enrollment is a cell phone

19        number or a landline or a business number.

20                       And if that is the situation, these are our

21        customers, and we can contact them.              So there is no

22        reason to check as to whether a number being provided

23        is a cell phone number.

24   BY MR. POLLOCK:
25   Q.   That's because you believe that your customers have
Case 3:15-cv-01857-SI   Document 296-2   Filed 05/10/19   Page 21 of 28
                         Wakefield v. ViSalus
                             Scott Gidley                          12/12/2016

                                                                   Page 131
 1        all consented to be called, is that right?
 2   A.   I don't believe it.      They have.     They're our

 3        customers.

 4   Q.   Okay.   But being a customer of ViSalus, that's how you
 5        confirm that you have consent to place the calls?
 6                      MS. ANCHORS:     Objection, form.

 7                      MR. POLLOCK:     Sure.

 8   BY MR. POLLOCK:
 9   Q.   How do you obtain consent prior to placing calls to
10        customers?
11                      MS. ANCHORS:     Objection, form.

12                      THE WITNESS:     In their Vi-Net on their

13        customer account, there is a communications tab where

14        they choose the method of contact from us.             Upon

15        enrollment they have to agree to terms and conditions

16        before the order is actually placed.            This is for both

17        customers and promoters.

18                      And a part of those terms and conditions is

19        consent to be contacted.       In order for them to revoke

20        consent, they need to tell us.

21   BY MR. POLLOCK:
22   Q.   How do they need to tell you?
23   A.   To contact us and say they don't want to be called

24        which is why number twelve of Exhibit 6 is referring

25        to an internal Do Not Call List.
Case 3:15-cv-01857-SI   Document 296-2   Filed 05/10/19   Page 22 of 28
                         Wakefield v. ViSalus
                             Scott Gidley                          12/12/2016

                                                                   Page 147
 1        process?
 2   A.   Nothing replaced it.      We stopped uploading these

 3        documents into or at least applications into the

 4        documents because they had sensitive information.

 5   Q.   Okay.   So what was the sign-up process in 2012 after
 6        that change?
 7   A.   Well, they could still fill out a Promoter Application

 8        or enroll online.      It's just that if they filled out a

 9        Promoter Application, we wouldn't upload it to the

10        documents.

11   Q.   Okay.   So regardless of the time period of the
12        information contained in this form, the substance of
13        it would have been uploaded to Exigo, is that right?
14   A.   Yes.

15   Q.   In the right-hand column it says:          Communication
16        preferences, home phone number, mobile phone number,
17        and then mobile phone provider required for ViSalus
18        mobile updates, parens, SMS, closed parens.
19                      Is that what you meant earlier when you
20        said that promoters have to give consent to ViSalus
21        before ViSalus contacts them?
22   A.   Yes.    This is essentially asking for their preferred

23        method of contact, again, because we do send

24        communications.      If an order declines, we'll send that

25        via email or without making a phone call.
Case 3:15-cv-01857-SI   Document 296-2   Filed 05/10/19   Page 23 of 28
                         Wakefield v. ViSalus
                             Scott Gidley                          12/12/2016

                                                                   Page 148
1                       We have news and updates.         It says check
2         one where they can get emails or phone calls about or
3         text messages about anything exciting that we want to
4         let them know about.
5    Q.   Okay.    Other than this box on the Promoter
6         Application, is there any other record that would
7         reflect ViSalus obtaining consent from customers to
8         receive communications via telephone?
9    A.   They can --
10                      MS. ANCHORS:     You can answer.
11                      THE WITNESS:     They can manage their
12        communication preferences through their Vi-Net
13        account.
14   BY MR. POLLOCK:
15   Q.   Would that include essentially the same form that's
16        shown here?
17   A.   Essentially.
18   Q.   Which is really just a blank for somebody to fill in
19        their phone number, right?
20                      MS. ANCHORS:     Objection, form.
21                      MR. POLLOCK:     Okay.    That's fine.
22   BY MR. POLLOCK:
23   Q.   In terms of where these records are maintained of the
24        Promoter Applications, those are maintained in Exigo,
25        right?
Case 3:15-cv-01857-SI   Document 296-2   Filed 05/10/19   Page 24 of 28
                         Wakefield v. ViSalus
                             Scott Gidley                          12/12/2016

                                                                   Page 152
1                       MS. ANCHORS:     I'm going to object to the
2         extent that that calls for a legal conclusion since
3         he's not an attorney.
4    BY MR. POLLOCK:
5    Q.   All right.     How did you obtain and verify prior
6         express consent prior to placing telephone calls?
7                       MS. ANCHORS:     And I'm going to object to
8         the extent that it says verify.          Object that it's an
9         unclear term in terms of what you mean, verify.
10   BY MR. POLLOCK:
11   Q.   Okay.    Do you know what verify means?
12   A.   I do.
13   Q.   What does it mean to you?
14   A.   If somebody wants to verify my zip code before I make
15        my car payment, then by typing in my zip code, then
16        I'm verifying it.
17   Q.   It's kind of like a double-check to make sure that
18        it's right.
19                      Is that basically your understanding of
20        verification?
21   A.   If you say so.
22   Q.   I'm just describing what you've or I'm trying to
23        reiterate what you've described for me.
24   A.   You know, if you verify, I mean, yeah, I guess.
25   Q.   Okay.    So if I asked the process and methodology
Case 3:15-cv-01857-SI   Document 296-2   Filed 05/10/19   Page 25 of 28
                         Wakefield v. ViSalus
                             Scott Gidley                          12/12/2016

                                                                   Page 153
 1        ViSalus used to obtain and verify prior express
 2        consent prior to placing telephone calls, would you
 3        understand what that -- what I'm asking about?
 4                      MS. ANCHORS:     I'm still going to object to

 5        form, again, because of the use of verify.

 6                      MR. POLLOCK:     You can have a running

 7        objection on verify.

 8                      MS. ANCHORS:     And verified, it's a compound

 9        question.

10                      THE WITNESS:     Okay.   If someone provides

11        their phone number as their method of contact and

12        communication, they are essentially consenting to

13        receive phone calls.

14                      Should they choose not to receive phone

15        calls, then we provided them with their Vi-Net account

16        where they can go in and remove their phone number or

17        should they choose on the communications tab to

18        withdraw consent.

19   BY MR. POLLOCK:
20   Q.   Okay.   So the process then consent is obtained is by
21        customers putting their phone number down on the
22        Promoter Application form, is that right, whether it's
23        online or a physical form?
24   A.   Well, customers don't complete Promoter Applications.

25   Q.   All right.     The process by which ViSalus obtains
Case 3:15-cv-01857-SI   Document 296-2   Filed 05/10/19   Page 26 of 28
                          Wakefield v. ViSalus
                              Scott Gidley                         12/12/2016

                                                                   Page 154
 1        consent from promoters to contact them by telephone is
 2        through promoters submitting Promoter Applications,
 3        whether in print or online?
 4   A.   Correct.

 5   Q.   And that's the sole manner in which consent is
 6        obtained?
 7   A.   Do you have another method?

 8   Q.   Will you just answer my question?
 9   A.   It seems pretty straightforward that, you know, we

10        have an online application, we have a written

11        application and an online application, and if you

12        complete one or the other, you're consenting to be

13        contacted, and there is no other method for a promoter

14        to or for a person to become a promoter.

15                      So between the two of them, then, yes, they

16        are consenting.

17   Q.   How about for customers, how does ViSalus obtain
18        customer consent?
19   A.   Customers have Customer Applications, and they still

20        have a similar enrollment process online.

21   Q.   The form being similar?
22   A.   Similar.      The product offering is different.

23        Obviously they wouldn't have the Promoter Kits up at

24        the top.

25   Q.   The information that the customer submits would be the
Case 3:15-cv-01857-SI   Document 296-2   Filed 05/10/19   Page 27 of 28
                         Wakefield v. ViSalus
                             Scott Gidley                          12/12/2016

                                                                   Page 155
 1        same?
 2   A.   Essentially.     Well, we don't require their Social

 3        Security number.

 4   Q.   As it relates to providing a telephone number, the
 5        language would be the same?
 6   A.   Essentially, yes.

 7   Q.   And then your understanding is that that consent
 8        remains valid until it is expressly revoked by
 9        somebody changing it on Vi-Net, is that right?
10                      MS. ANCHORS:     Objection, form.

11                      THE WITNESS:     That's not the only way, no.

12        You can, you can revoke consent by expressing that

13        verbally to an agent.      You can revoke consent through

14        an email.     You can -- so there are other ways to

15        revoke consent.

16   BY MR. POLLOCK:
17   Q.   Okay.    So you can -- let's list them out.          You can
18        revoke consent by changing your preferences on Vi-Net,
19        right?    That's one?
20   A.   Yes.

21   Q.   And you can also revoke consent by sending an email to
22        ViSalus saying you no longer want to receive phone
23        calls, right?
24   A.   Yes.

25   Q.   You could communicate that over the telephone to
Case 3:15-cv-01857-SI   Document 296-2   Filed 05/10/19   Page 28 of 28
                         Wakefield v. ViSalus
                             Scott Gidley                          12/12/2016

                                                                   Page 156
 1        ViSalus?
 2   A.   Yes.

 3   Q.   Is there anything else?
 4   A.   If you're rather vindictive, you could always change

 5        your phone number.

 6   Q.   What if you added your number --
 7   A.   In Vi-Net you can, like, we have people who change

 8        their email addresses to something that they think is

 9        going to be insulting to us should we ever run across

10        it.

11   Q.   All right.
12   A.   But they have the opportunity.         They have the option

13        to be able to choose whether or not they want to be

14        contacted, how they can be contacted, and then they

15        can update their own information in their own promoter

16        accounts or customer accounts.

17   Q.   If somebody added their phone number to the National
18        Do Not Call Registry, would that constitute a
19        revocation of consent?
20   A.   Not necessarily.

21                      MS. ANCHORS:     Objection, form or foundation

22        rather to the extent that you're not answering what is

23        a legal conclusion.

24   BY MR. POLLOCK:
25   Q.   What was your answer?
